IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,251-01


                       EX PARTE KEITH WAYNE OWENS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. A20066-1510 IN THE 64th DISTRICT COURT
                               FROM HALE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft of property

in an amount between $1,500 and $20,000 and sentenced to eighteen months in state jail after his

community supervision was revoked. He did not appeal his conviction.

        Applicant contends, among other things, that his plea was involuntary because he received

ineffective assistance of counsel in this case. Specifically, Applicant contends that counsel

knowingly failed to present evidence that the allegations in this case were false, counsel had a

conflict of interest, counsel advised Applicant that he had no rights because he was a contractor, and
                                                                                                      2

counsel failed to take into account Applicant’s mental instability. Applicant has alleged facts that,

if true, might entitle him to relief. In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC . art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its

personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary due to the ineffective assistance of his counsel. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: December 19, 2018
Do not publish